Appleton, C. J.
This is an action of assumpsit for goods sold and delivered the defendants. To maintain it the plaintiffs must show a joint promise.
The presiding justice found that the goods were sold and delivered upon the credit of John S. Miller as original promisor. He does not find a joint promise nor facts from which a joint promise could be inferred. Indeed, the finding that the goods were delivered upon the credit of John S. Miller as original promisor, impliedly negatives liability on the part of any one else. Under the facts as found, John S. Miller alone is liable. Dxeeptions sustained.
Cutting, Kent, Walton, and Dickerson, JJ., concurred.